DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 5/28/2021 has been considered.  The lined through references have not been considered.  Regarding FOR 007, and NPL 179 and 180 have not been considered because a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language has not been provided. 
	Regarding NPL 009, 021, 057, 059, and 181 no copy has been provided.
	Regarding NPL 056 and 119 proper dates have not been provided.
Regarding NPL 122, portions of the document provided are unreadable.
Regarding NPL 111 an improper title has been provided “100” not -1000-.
Regarding NPL 123, an improper title has been provided, Aalleged” not Alleged.

Response to Arguments

Applicant’s arguments, see pages 1-3, filed 6/17/2021, with respect to Edoute have been fully considered and are persuasive.  The rejection of claims 1-15, 19, 21-27 and 30 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791